





SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made and entered into by
and between Kevin
P. Bradley (“Bradley”) and UNITED STATES STEEL CORPORATION (the “Company”) as of
the date of Bradley’s signature set forth below (the “Execution Date”).
1.
SEPARATION. Bradley notified the Company, and the Company acknowledges, that he
is voluntarily resigning from the position of Executive Vice President & Chief
Financial Officer effective November 5, 2019, but, at the Company’s request,
will remain an employee with the Company to assist with the transition until he
voluntarily resigns all positions, titles, duties, authorities, and
responsibilities with, arising out of, or relating to, his employment with the
Company on December 31, 2019 (the “Separation Date”). During the period between
November 5, 2019 and the Separation Date (the “Transition Period”), Bradley has
agreed to remain an employee of the Company and on the Company’s payroll as a
special advisor to the CEO and provide transitional services, assisting with
specified strategic goals, and will make himself available for consultation, as
needed.

In addition, Bradley acknowledges, understands and agrees that:


(i)
All of his service, compensation and benefit accruals from the Company and its
compensation and benefit plans shall cease as of the Separation Date.



(ii)
Following the Separation Date, he will have the opportunity to continue coverage
under the applicable group health plan in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”).



(iii)
He is eligible to receive accrued and vested benefits to the extent provided in
accordance with the terms of the United States Steel Corporation Savings Fund
Plan for Salaried Employees (understanding that the retirement and matching
contribution accounts are not vested under the plan and will be forfeited).



(iv)
He is eligible to receive payment for (1) all earned but unpaid base salary
through his Separation Date and (2) accrued and unused vacation time as of the
Separation Date (which is understood and agreed to be 5 weeks as of the
Execution Date and which Bradley may use during the Transition Period).



(v)
Given that Bradley initiated the separation, he is not eligible for and will not
receive any benefits under the United States Steel Corporation Supplemental
Unemployment Benefit Program for Non-Union Employees or any other severance
benefits except as set forth in this Agreement.



(vi)
He is not eligible for and will not receive a payment under the Executive
Management Annual Incentive Compensation Program for calendar year 2019.



(vii)
Except as set forth in Paragraph 2 below, he is not eligible for and will not
receive a distribution under the United States Steel Corporation Supplemental
Retirement Account Program, the United States Steel Corporation Supplemental
Thrift Program, and the United States Steel Corporation Non Tax-Qualified
Retirement Account Program (together, the “Non-Qualified Deferred Compensation
Plans”).



(viii)
Except as set forth in Paragraph 2 below, for purposes of the Long-Term
Incentive Program (the “LTIP”), any unvested stock options, restricted stock
units (“RSUs”), and Total Shareholder Return (“TSR”) and Return on Capital
Employed (“ROCE”) performance awards (collectively, “Performance Awards”) will
be forfeited as of the Separation Date, and he will have 90 days after the
Separation Date to exercise any vested stock options.



(ix)
Bradley will not receive any Performance Awards, RSU grants, and/or stock option
awards that have not yet been granted to him as of the Execution Date.



2.
CONSIDERATION. Bradley acknowledges, understands and agrees that the Company is
not obligated to pay him any type of severance payments or benefits. However, in
consideration for executing this Agreement and the General Release attached
hereto as Attachment A no sooner than the day after the Separation Date and
otherwise on or before January 6, 2020, and not revoking this Agreement and the
General Release in accordance with the terms therein, and abiding by all terms
and conditions contained herein, the Company agrees as follows:

(i)
Bradley’s voluntary resignation will be treated as a “termination with consent”
and consequently Bradley will be fully vested for purposes of the Non-Qualified
Deferred Compensation Plans. Pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), payments under the Non-Qualified Deferred
Compensation Plans, for which the payment event is a separation of service
(within the meaning of such programs), shall be made on the first business day
of the seventh month following Bradley’s separation from service (or, if
earlier, the last business day of the calendar month following the month of his
death). During this six-month delay, interest will accrue and be payable in
accordance with terms of the applicable plan.



(ii)
Bradley will receive pro-rata vesting of the outstanding RSU grants and stock
option awards made under the LTIP, calculated in each case as of the Separation
Date. Based on a Separation Date of December 31, 2019, Bradley will vest in an
additional 2,185 stock options and 16,114 RSUs. In accordance with the terms of
the grant agreements, any RSUs that are accelerated will not be paid to Bradley
until the first business day of the seventh month following Bradley’s Separation
Date. The options will become exercisable on the next scheduled vesting date,
which for the 2017 award is August 1, 2020. Bradley will have until the fifth
anniversary of the Separation Date to exercise any vested stock options.



(iii)
Based on a Separation Date of December 31, 2019, Bradley will receive pro-rata
vesting of the target number of shares or target amount of the Performance
Awards made under the LTIP, as follows:



a.
13,080 shares of 2017 TSR performance awards

b.
$262,500 of 2017 ROCE performance cash awards

c.
6,573 shares of 2018 TSR performance awards

d.
9,547 shares of 2018 ROCE performance equity awards

e.
7,187 shares of 2019 TSR performance awards

f.
8,780 shares of 2019 ROCE performance equity awards



The payout for the vested Performance Awards, if any, will be calculated based
on the Company’s achievement of the performance goals specified in the relevant
award agreement, and any such payout will be made at the end of the relevant
performance period as provided in the respective award agreement, which for the
2017 performance awards would be 2020, for the 2018 performance awards would be
2021, and for the 2019 performance awards would be 2022.


(iv)
The Company will pay Bradley a severance benefit in the total amount of One
Million Four Hundred Thousand Dollars ($1,400,000), which represents the
equivalent, in the aggregate, to one year of Bradley’s current base salary plus
one year of target bonus equal to one hundred percent (100%) of such base
salary. The foregoing amount will be paid in a lump sum on the first regular
payroll date following the General Release Effective Date (as defined below).



(v)
The Company will pay Bradley the total amount of Fifty Thousand Dollars
($50,000) for additional incidental expenses and services. Such payment will
constitute taxable income to Bradley to the extent required by law and will be
paid in a single lump sum upon the first payroll date following the General
Release Effective Date.



(vi)
The payments referenced above will not be treated as covered compensation under
any of the Company’s compensation, retirement, or benefit programs. These
payments will be subject to all applicable tax and other withholdings and
deductions. These payments are also conditioned upon Bradley complying with his
obligations under this Agreement. If Bradley materially breaches any such
obligations at any time, these payments will be forfeited, and the Company will
be entitled to repayment of any amounts it already paid, including equity or
cash amounts Bradley receives pursuant to any LTIP award vesting.



(vii)
If Bradley elects to continue his healthcare coverage (including family
coverage) under the COBRA continuation provisions of the Company’s group health
plans following the General Release Effective Date, the Company will reimburse
Bradley for a period of up to twelve (12) months for the cost of such coverage.
No reimbursement will be made for COBRA continuation coverage after the date
that Bradley becomes eligible for group health coverage provided by another
employer. The Company will treat the reimbursements as taxable income to Bradley
to the extent required by law.



(viii)
Bradley understands, acknowledges and agrees that the Company is not required to
provide any of the consideration described above if he does not execute this
Agreement, and therefore, it represents valuable consideration which is in
addition to anything else of value to which he was already entitled.



(ix)
Bradley acknowledges, understands and agrees that, except as otherwise set forth
in this Agreement, he will not receive, nor is he entitled to receive, any other
consideration, payments, incentive payments, reimbursements, bonuses, stock,
stock options, equity interests, or other benefits or compensation of any kind.
Bradley also acknowledges that, except as otherwise expressly set forth herein,
he is forfeiting, for no consideration other than what is paid or otherwise
provided under this Agreement, all of his unvested restricted stock, stock
options, performance units, and other equity or incentive-based awards.



(x)
This Agreement will not affect any rights Bradley may have to receive his vested
benefits under the terms of the United States Steel Corporation Savings Fund
Plan for Salaried Employees.



3.
RELEASE. In exchange for the Consideration provided under Paragraph 2 of this
Agreement, Bradley, on behalf of himself and his agents, representatives,
attorneys, heirs, executors, administrators, survivors, trustees, beneficiaries,
and assigns, of his own free will and in good faith, completely, irrevocably and
unconditionally releases and discharges forever the Company and its successors,
assigns, divisions, subsidiaries, related or affiliated companies, past and
present officers, directors, shareholders, members, employees, representatives
and agents (separately and collectively, the “Company Releasees”) from all
causes of action, claims, charges, demands, costs and expenses for damages which
he now has, or may have hereafter, whether known or unknown, whether asserted or
not, arising out of or on account of his employment relationship with the
Company, or his separation from employment with the Company, or any other
transactions, occurrences, acts or omissions or any loss, damage, or injury
whatsoever, known or unknown, suspected or unsuspected, resulting from any act
or omission on the part of the Company, committed or omitted as of the Execution
Date (collectively, the “Company Released Claims”).

The Company Released Claims include, but are not limited to, any claims of
discrimination on any basis, including age, race, color, national origin,
religion, sex, gender or gender identity, sexual orientation, veteran’s status,
whistleblower status, disability or handicap arising under any federal, state,
or local statute, ordinance, order or law, including but not limited to the Age
Discrimination in Employment Act (“ADEA”) as applicable, Title VII of the Civil
Rights Act of 1964, as amended, Sections 1981 and 1983 of the Civil Rights Act
of 1866, the Americans with Disabilities Act, the Uniformed Services Employment
and Reemployment Rights Act, and the Employee Retirement Income Security Act;
any claims under the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the Pennsylvania Human Relations Act; the
Pennsylvania Whistleblower Law; any claim that the Company breached any contract
or promise express or implied, or any term or condition of employment; any claim
for wages, benefits, bonus, severance pay or compensation of any kind (except as
specifically provided herein); any torts or any claims for promissory estoppel;
any claim of wrongful discharge, and/or any other claims under any federal,
state or local laws arising out of or related to his employment or separation
from employment with the Company. It is expressly understood and agreed that the
foregoing is a general release of all claims and rights against the Company
Releasees, except those claims that may not be waived as a matter of law.
Subject to the Executive Officer Recoupment (Clawback) Policy, which Bradley
agrees will apply to him even after the Separation Date, and to the extent
permitted by law, in exchange for and in consideration of Bradley’s promises and
post-employment obligations (including the release of the Company Released
Claims) herein, the Company of its own free will and in good faith, completely,
irrevocably and unconditionally releases and discharges forever Bradley, his
successors, assigns, heirs, representative and estate (the “Employee Releasees”)
from all causes of action, claims, charges, demands, costs and expenses for
damages which it now has, or may have hereafter, whether known or unknown,
whether asserted or not, arising out of or on account of Bradley’s employment
relationship with the Company, or his separation from employment with the
Company, or any other transactions, occurrences, acts or omissions or any loss,
damage, or injury whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission on the part of Bradley, committed or omitted
as of the Execution Date.
Notwithstanding the foregoing, this release shall not apply to: (i) any rights
of the parties that arise after the Execution Date, including rights and
obligations contained in this Agreement; (ii) any rights that cannot be waived
as a matter of law; (iii) with respect to Bradley, any rights to unemployment,
state disability, paid family leave or COBRA insurance benefits; (iv) with
respect to Bradley, any rights that he would otherwise have to be protected or
indemnified by the Company against claims by third parties related to his
employment under and subject to applicable law, applicable corporate bylaws, and
directors and officers (D&O) liability policies; (v) with respect to Bradley,
any rights as a holder of securities of the Company; (vi) with respect to the
Company, any claim that relates to or arises from an act or omission by Bradley
that is an act of fraud, embezzlement or willful misconduct by Bradley or that
would constitute a crime committed by Bradley under applicable federal, state or
local law.
Bradley also agrees that no sooner than the day after the Separation Date and in
any event no later than January 6, 2020, Bradley will execute and deliver to the
Company an additional General Release, in the form attached hereto as Attachment
A, that provides the same release of any and all claims and rights against the
Company Releasees. The Company also agrees that it will execute the additional
General Release in the form attached hereto as Attachment A promptly upon
receiving the executed General Release from Bradley. The parties acknowledge
that this Agreement provides them with adequate consideration to execute the
subsequent General Release.
4.
PROCEEDINGS AND COOPERATION. Bradley presently affirms that he has not filed or
caused to be filed, and is not presently a party to, any claim against the
Company Releasees with any local, state, or federal court, or any governmental,
administrative, investigative, or other agency or board. Furthermore, Bradley
also agrees to reasonably cooperate with and assist the Company in matters
concerning prior business arrangements, investigations, pending litigation or
litigation which may arise in the future concerning matters about which he has
personal knowledge or which were within the purview of his job responsibilities
at the Company. Bradley agrees to assist in the prosecution or defense of such
claims involving the Company, whether or not such claims involve litigation,
including giving truthful testimony as needed. The Company agrees to reimburse
Bradley for any reasonable out-of-pocket expenses incurred in complying with his
obligations under this Paragraph 4.

5.
REPRESENTATIONS. Bradley represents that: (i) the Company does not owe him any
compensation, wages, vacation, incentive pay, commissions, bonuses, expense
reimbursements or other amounts, other than that specifically provided for in
this Agreement; (ii) he has been granted all leaves of absences to which he is
entitled; (iii) he has reported to the Company any and all work- related
injuries that he has suffered or sustained during his employment with the
Company up to the Execution Date; (iv) Bradley is not aware of any factual basis
that would provide the Company with “cause” within the meaning of any Company
plan or equity-based award agreement with him; (v) in connection with any matter
involving or concerning any governmental regulatory, or enforcement authority or
agency, he is not aware of any factual or legal basis for any legitimate claim
that the Company or any of its affiliated entities is in violation of any
international, federal, state or local law, rule or regulation.

6.
NON-DISPARAGEMENT. Bradley agrees to refrain from making, whether verbally or in
writing, any critical, denigrating, disparaging, defamatory or slanderous
comments, references or characterizations concerning the Company and/or its
former or current officers, directors, employees, independent contractors,
agents, products, or services. Bradley further agrees that he shall not provide
any information, make any statements or take any action that would cause the
Company, its directors, officers, employees, agents and/or independent
contractors embarrassment or humiliation or otherwise cause or contribute to the
Company’s being held in disrepute. Bradley understands that nothing in this
Agreement is intended to prevent him from making truthful statements in any
legal proceeding or as otherwise required by law.

The Company agrees to advise its directors and executive officers to refrain
from making or approving disparaging comments regarding Bradley, except as may
be required in any legal proceeding or as otherwise required by law, subpoena,
court or arbitral order, agency or regulatory request, or the like.
7.
NON-SOLICITATION. Bradley agrees that for two (2) years after the date he
executes this Agreement, he will not solicit or attempt to solicit any person or
entity who is a director, officer, employee, independent contractor,
representative or agent of the Company to cease or reduce the extent of their
relationship with the Company.

8.
NON-COMPETITION. Bradley agrees that for a period of twelve (12) months
immediately following the Separation Date, he shall not, unless acting pursuant
to the prior written consent of the Company’s Board of Directors, directly or
indirectly (a) own, manage, operate, finance, join, control or participate in
the ownership, operation, management, financing or control of, or be connected
as an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, or use or permit his name to be used in connection
with any Competing Business, or (b) solicit or divert to any Competing Business
any individual or entity which is then a customer of the Company. The term
“Competing Business” shall mean any business or enterprise engaged in the
manufacture or sale of flat-rolled or tubular steel products within any state of
the United States, the District of Columbia or any foreign country in which (i)
the Company has engaged in any such business within twelve (12) months prior to
his separation, (ii) or within the twelve (12) month period immediately
following his separation. In the event that the provisions of this section
should ever be adjudicated to exceed the time, geographic, product or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, product or other limitations permitted by applicable law.
Notwithstanding the foregoing, ownership of one percent (1%) or less of any
class of outstanding securities of a Competing Business shall not be deemed a
violation of this Paragraph.

9.
PROTECTION OF COMPANY INFORMATION. Bradley acknowledges that he received and was
provided valuable non-public information obtained, possessed or developed by the
Company in the ordinary course of its business and that the protection of such
“Confidential Information” is of vital importance to the Company’s business and
interests. All such Confidential Information, whether written or not and whether
marked as confidential or not, is presumed to be confidential. Examples of
Confidential Information include, but are not limited to, non-public information
concerning the Company’s employees, directors, officers, customers, prices,
sales techniques, estimating and pricing systems, internal cost controls,
production processes and methods, employment practices, product planning and
development programs, possible divestitures and acquisitions, marketing plans,
product information, inventions, blueprints and sketches, technical and business
concepts, training programs, legal, compliance and regulatory matters,
regardless of whether devised, developed, produced, worked on, or invented in
whole or in part by himself or others, and whether or not copyrightable,
trademarkable, licensable, or reduced to practice. Notwithstanding the
foregoing, Confidential Information shall not include information that is or
becomes generally available to the public other than as a result of any
disclosure resulting from an act or omission by Bradley. Bradley acknowledges
and agrees that as an employee of the Company, he has been under a legal
obligation to respect and protect such Confidential Information. Bradley agrees
that he will not, directly or indirectly, at any time or in any manner
whatsoever, use any such Confidential Information for his personal use or
advantage, or disclose or make such Confidential Information available to
others, regardless of how or when he came into possession of such Confidential
Information. Subject to the provision of Paragraph 8 (Non- Competition), nothing
herein prevents Bradley from using his general knowledge, skill, and experience
in gainful employment by a third party after his employment with the Company.

Bradley represents that he has not, and will not, download, transfer, or take
with him any Confidential Information or other Company property, documents, data
or information. To the extent he has not done so prior to the Separation Date,
Bradley agrees to immediately return to the Company all Confidential Information
and all Company property, documents, data and other information, including but
not limited to computers, electronic equipment, cell phones, badges, credit
cards, which are or have been in his possession or control, whether or not they
contain Confidential Information or relate to the Company’s business. Nothing in
this Agreement shall preclude Bradley from retaining, and using appropriately,
documents and information relating to his personal entitlements and obligations
(including, without limitation, any compensation and benefit plans and related
documents) or any documents or information that solely contain personal
information, it being understood that Bradley’s obligations as to any
Confidential Information contained in such retained documents and information
shall persist as to such Confidential Information.
Bradley understands that pursuant to 18 U.S.C. § 1833(b), an individual will not
be held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a trade secret that: (i) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. Additionally, an individual suing
an employer for retaliation for reporting a suspected violation of law may
disclose a trade secret to his or her attorney and use the trade secret
information in the court proceeding, provided the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
10.
GOVERNMENT INVESTIGATIONS. Bradley understands that nothing in this agreement
shall be construed to prohibit him from reporting conduct to, providing truthful
information to or participating in any investigation or proceeding conducted by
any federal or state government agency or self- regulatory organization.

11.
REMEDIES. Bradley understands the provisions in the above paragraphs are
material to this Agreement, and that a material violation of which would
constitute a material breach of this Agreement. In the event of a material
breach or a threatened material breach by Bradley of any of the provisions of
Paragraphs 6 (Nondisparagement), 7 (Non-Solicitation), 8 (Non-Competition), or 9
(Protection of Confidential Information), the Company, in addition and
supplementary to other rights and remedies existing in its (or their) favor,
shall be entitled to specific performance of each of such Paragraphs, including
temporary, preliminary and/or permanent injunctive or other equitable relief
from a court of competent jurisdiction in order to stop and/or prevent any
violations of the provisions hereof (without posting a bond or other security),
and shall also be entitled to require Bradley to account for and pay over to the
Company all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
material breach of the covenants contained herein, and shall also be entitled to
cease paying or providing and be entitled to require Bradley to repay all
amounts paid pursuant to Paragraph 2 (Consideration) of this Agreement, other
than the $50,000 under Paragraph 2(v), which shall serve as consideration for
the Release in Paragraph 3. In addition, in the event of an alleged material
breach or material violation by Bradley of Paragraph 8 (Non- Competition) of
this Agreement, the restricted periods set forth therein shall be tolled until
such material breach or violation has been duly cured.

12.
ADEA. With specific regard to this Agreement, Bradley understands and
acknowledges that:

a.
This Agreement constitutes an enforceable contract, and by signing this
Agreement, he is waiving rights that he may have against the Company Releasees
as of the Execution Date, including claims under the Age Discrimination in
Employment Act (“ADEA”) as applicable, as well as other federal, state and local
laws, based on his employment or separation from employment with the Company;

b.
He understands that he is not releasing any claims that may arise after the
Effective Date (as defined in Paragraph 16 below);

c.
He is receiving, in exchange for this Agreement, valuable consideration in
addition to anything of value to which he is already entitled;

d.
The Company has advised him to consult with an attorney prior to executing this
Agreement;

e.
He has a period of 21 calendar days from the date he receives this Agreement, or
so much of such 21-day period as he cares to utilize, to review, consider and
sign this Agreement;

f.
He may revoke this Agreement at any time within seven (7) calendar days after
the Execution Date by delivering a written notice of revocation to the Company’s
General Counsel;

g.
If he does not execute and deliver this Agreement within the 21-day period
referenced in (e) above, or if he revokes this Agreement after signing it within
the 7-day period referenced in (f) above, he will be ineligible to receive any
of the consideration under this Agreement; and

h.
The Company’s obligation to provide the consideration under this Agreement is
contingent upon

(i)    his execution of this Agreement and the expiration of the associated
revocation period without his revocation of the Agreement, and (ii) his
execution of the General Release (pursuant to the last paragraph of Paragraph 3
above) and the expiration of the associated revocation period without his
revocation of the General Release.
13.
NO ADMISSION. Bradley acknowledges that nothing in this Agreement constitutes an
admission by the Company of any liability or of any violation of any applicable
law or regulation.

14.
MODIFICATION. The provisions of this Agreement may not be modified by any
subsequent agreement unless specifically approved in writing that is executed by
the Company’s General Counsel.

15.
SEVERABILITY. Except as stated below with respect to the release set forth in
Paragraph 3 and the General Release, each provision of this Agreement shall be
enforceable independently of every other provision. If one or more provisions of
this Agreement shall for any reason be held invalid, illegal, or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
or impair any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had not been
contained herein. To the extent that the Release set forth in Paragraph 3 above
or the General Release is deemed to be illegal, invalid, or unenforceable, the
parties will negotiate in good faith to amend such Release or General Release,
and if unable to amend for any reason, Company shall not be obligated to honor
any of the terms set forth herein and Bradley agrees to immediately return any
amounts paid to Bradley by the Company pursuant to Paragraph 2 (Consideration)
of this Agreement, to the maximum extent permitted by applicable law.

16.
EFFECTIVE DATE. The “Effective Date” of this Agreement shall be the date that
Bradley signs this Agreement, as reflected in the signature block hereto, unless
timely revoked in accordance with the provisions of Paragraph 12(f) above. The
“General Release Effective Date” shall be the date that Bradley timely executes
and delivers the General Release, as reflected in the signature block thereto,
unless timely revoked in accordance with the provisions thereof.

17.
GOVERNING LAW; VENUE. This Agreement, and any disputes arising from, relating to
or touching upon the Agreement shall be construed under and governed by the laws
of the Commonwealth of Pennsylvania except to the extent preempted by federal
law and the venue for any such dispute shall be exclusively in the State or
Federal Courts located in Allegheny County, Pennsylvania.



18.
ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
Bradley and the Company; this Agreement has been executed based upon the terms
set forth herein; neither Bradley nor the Company have relied on any prior
agreement or representation, whether oral or written, which is not set forth in
this Agreement; no prior agreement, whether oral or written, shall have any
effect on the terms and provisions of this Agreement; and all prior agreements,
whether oral or written, relating to the subject matter hereof are expressly
superseded and/or revoked by this Agreement.

19.
SECTION 409A. Notwithstanding anything set forth in this Agreement, no amount
payable pursuant to or as provided in this Agreement which constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code shall
be paid unless and until Bradley has incurred a “separation from service” to the
extent required to avoid adverse income tax consequences under Section 409A.
Further, to the extent that Bradley is a “specified employee” within the meaning
of Section 409A as of the date of Bradley’s separation from service, no amount
which constitutes nonqualified deferred compensation which is payable on account
of Bradley’s separation from service shall be paid to Bradley before the date
(the “Delayed Payment Date”) which is the first day of the seventh month after
the date of Bradley’s separation from service or, if earlier, the date of
Bradley’s death following such separation from service. The reimbursement of
expenses or in-kind benefits, if any, provided pursuant to this Agreement shall
be subject to the following conditions: (1) the expenses eligible for
reimbursement or in-kind benefits in one taxable year shall not affect the
expenses eligible for reimbursement or in-kind benefits in any other taxable
year; (2) the reimbursement of eligible expenses or in-kind benefits shall be
made promptly, subject to the Company’s policies, but in no event later than the
end of the year following the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

20.
CONSTRUCTION. No provision or construction of this Agreement shall be
interpreted or construed against any party because that party or its legal
representative drafted that provision. The captions and headings of the
Paragraphs of this Agreement are for convenience only and are not to be
considered in construing this Agreement. Unless the context of this Agreement
clearly requires otherwise: (a) references to the plural include the singular,
the singular the plural, and the part the whole; (b) references to one gender
include all genders; (c) “or” has the inclusive meaning frequently identified
with the phrase “and/or”; (d) “including” has the inclusive meaning frequently
identified with the phrase “including but not limited to” or “including without
limitation,” (e) references to “hereunder,” “herein” or “hereof” relate this
Agreement as a whole, and (f) the terms “dollars” and “$” refer to United States
dollars. Paragraph, subparagraph, exhibit and schedule references are to this
Agreement as originally executed unless otherwise specified. Any reference
herein to any statute, rule, regulation, or Agreement, including this Agreement,
shall be deemed to include such statute, rule, regulation or agreement as it may
be modified, varied, amended or supplemented from time to time. Any reference
herein to any person shall be deemed to include the heirs, personal
representatives, successors and permitted assigns of such person.

21.
ASSIGNABILITY; BINDING NATURE. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns,
heirs and permitted assigns. The Company shall require any legal successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
the business and/or assets of the Company to assume and perform this Agreement
in the same manner and to the same extent that the Company would have been
required to perform it if no succession had taken place. No rights or
obligations of Bradley under this Agreement may be assigned or transferred by
Bradley other than his rights to compensation and benefits, which may be
transferred only by will or operation of law.

22.
COUNTERPARTS. This Agreement and the General Release may be executed and
delivered by exchange of facsimile copies or portable document format (“PDF”)
copies showing the signatures of each applicable party, and those signatures
need not be affixed to the same copy. The facsimile copies or PDF copies showing
the signatures of the parties together, as applicable, shall constitute one
instrument. The facsimile or PDF copy of any party shall be treated as an
original signature.



23.
VOLUNTARY EXECUTION. After utilizing as much of the 21-day period above as he
deems necessary to consider this matter, and after consulting with an attorney
if he so elected, Bradley has freely executed and delivered this Agreement so as
to secure the consideration provided hereunder.

Bradley and the Company have read and understand the provisions set forth above,
and agree to be legally bound by this Agreement.




/s/ Kevin P. Bradley
Kevin P. Bradley




For the Company:

Date: 10/7/2019    









/s/ Duane D. Holloway
Duane Holloway
Senior Vice President, General Counsel,

Date: 10/7/2019



Chief Ethics & Compliance Officer and Corporate Secretary





Attachment A General Release
In exchange for good and valuable consideration as described in Paragraph 2
(Consideration) of that certain Separation Agreement and Release (“Agreement”)
entered into between Kevin P. Bradley (“Bradley”) and United States Steel
Corporation (the “Company”) to which this Attachment A is attached, Bradley on
behalf of himself and his agents, representatives, attorneys, heirs, executors,
administrators, survivors, trustees, beneficiaries, and assigns, of his own free
will and in good faith, completely, irrevocably and unconditionally releases and
discharges forever the Company and its successors, assigns, divisions,
subsidiaries, related or affiliated companies, past and present officers,
directors, shareholders, members, employees, representatives and agents
(separately and collectively, the “Company Releasees”) from all causes of
action, claims, charges, demands, costs and expenses for damages which he now
has, or may have hereafter, whether known or unknown, whether asserted or not,
arising out of or on account of his employment relationship with the Company, or
his separation from employment with the Company, or any other transactions,
occurrences, acts or omissions or any loss, damage, or injury whatsoever, known
or unknown, suspected or unsuspected, resulting from any act or omission on the
part of the Company, committed or omitted as of the date of his execution and
delivery of this General Release (the “General Release Execution Date”)
(collectively, the “Company Released Claims”).
The Company Released Claims include, but are not limited to, any claims of
discrimination on any basis, including age, race, color, national origin,
religion, sex, gender or gender identity, sexual orientation, veteran’s status,
whistleblower status, disability or handicap arising under any federal, state,
or local statute, ordinance, order or law, including but not limited to the Age
Discrimination in Employment Act (“ADEA”) as applicable, Title VII of the Civil
Rights Act of 1964, as amended, Sections 1981 and 1983 of the Civil Rights Act
of 1866, the Americans with Disabilities Act, the Uniformed Services Employment
and Reemployment Rights Act, and the Employee Retirement Income Security Act;
any claims under the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the Pennsylvania Human Relations Act; the
Pennsylvania Whistleblower Law; any claim that the Company breached any contract
or promise express or implied, or any term or condition of employment; any claim
for wages, benefits, bonus, severance pay or compensation of any kind (except as
specifically provided herein); any torts or any claims for promissory estoppel;
any claim of wrongful discharge, and/or any other claims under any federal,
state or local laws arising out of or related to his employment or separation
from employment with the Company. It is expressly understood and agreed that the
foregoing is a general release of all claims and rights against the Company
Releasees, except those claims that may not be waived as a matter of law.
Subject to the Executive Officer Recoupment (Clawback) Policy, which Bradley
agrees will apply to him even after the Separation Date, and to the extent
permitted by law, and in exchange for and in consideration of Bradley’s promises
and post-employment obligations (including the release of the Company Released
Claims) in the Agreement, the Company, of its own free will and in good faith,
completely, irrevocably and unconditionally releases and discharges forever
Bradley, his successors, assigns, heirs, representatives and estate (the
“Employee Releasees”) from all causes of action, claims, charges, demands, costs
and expenses for damages which it now has, or may have hereafter, whether known
or unknown, whether asserted or not, arising out of or on account of his
employment relationship with the Company, or his separation from employment with
the Company, or any other transactions, occurrences, acts or omissions or any
loss, damage, or injury whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission on the part of Bradley, committed or omitted
as of the General Release Execution Date.
Notwithstanding the foregoing, this release shall not apply to: (i) any rights
of the parties that arise after the General Release Execution Date, including
rights and obligations contained in this Agreement; (ii) any rights that cannot
be waived as a matter of law; (iii) with respect to Bradley, any rights to
unemployment, state disability, paid family leave or COBRA insurance benefits;
(iv) with respect to Bradley, any rights that he would otherwise have to be
protected or indemnified by the Company against claims by third parties related
to his employment under and subject to applicable law, applicable corporate
bylaws, and directors and officers (D&O) liability policies; (v) with respect to
Bradley, any rights as a holder of securities of the Company; (vi) with respect
to the Company, any claim that relates to or arises from an act or omission by
Bradley that is an act of fraud, embezzlement or willful misconduct by Bradley
or that would constitute a crime committed by Bradley under applicable federal,
state or local law.


ADEA. With specific regard to this General Release, Bradley understands and
acknowledges that:
a.
This General Release constitutes an enforceable contract, and by signing this
General Release, he is waiving rights that he may have against the Company
Releasees as of the General Release Execution Date, including claims under the
Age Discrimination in Employment Act (“ADEA”) as applicable, as well as other
federal, state and local laws, based on his employment or separation from
employment with the Company;

b.
He understands that he is not releasing any claims that may arise after the
General Release Execution Date;

c.
He is receiving, in exchange for this General Release, valuable consideration in
addition to anything of value to which he is already entitled;

d.
The Company has advised him to consult with an attorney prior to executing this
General Release;



e.
He has had a period of 21 calendar days from the date he received this General
Release, or so much of such 21-day period as he cares to utilize, to review,
consider, and sign this General Release;

f.
He may revoke this General Release at any time within seven (7) calendar days of
the General Release Execution Date by delivering a written notice of revocation
to the Company’s General Counsel;

g.
If he does not execute and deliver this General Release within the 21-day period
referenced in paragraph (e), or if he revokes this General Release after signing
it within the 7-day period referenced in (f) above, he will be ineligible to
receive any of the consideration set forth in Paragraph 2 of the Agreement;

h.
The Company’s obligation to provide the consideration under the Agreement is
contingent upon his execution of this General Release and the expiration of the
revocation period without him having revoked this General Release.

GENERAL RELEASE EXECUTION DATE. The earliest date on which Bradley may sign and
deliver this General Release is the day after Bradley’s last day of employment
and the latest date on which Bradley may sign and deliver this General Release
is January 6, 2020.
All terms and conditions in the Agreement continue to remain in full effect.
VOLUNTARY EXECUTION. After utilizing as much of the 21-day period above as he
deems necessary to consider this matter, and after consulting with an attorney
if he so elected, Bradley has freely executed this General Release so as to
secure the consideration provided hereunder.



Bradley and the Company have read and understand the provisions set forth above,
and agree to be legally bound by this General Release.




Date:     
Kevin P. Bradley




For the Company:




_________________________________         Date: ________________
Duane Holloway
Senior Vice President, General Counsel
Chief Compliance Officer and Corporate Secretary



